Little, J.
1. When on the trial of an issue arising under a claim inter-p osed to the levy of a distress warrant the possession of the property levied on is not indicated by the return of the officer, and it appears that on the trial the plaintiff introduced his distress warrant and closed, and that none of the evidence showed or tended to show that the ownership of the property was either in the defendant or the claimant, held, that in order to make a prima facie case entitling the plaintiff to subject the property levied on, it must be shown in some legal way to be the property of the defendant. Otherwise, a verdict subjecting the property can not be sustained.
2. The court erred in overruling the certiorari.

Judgment reversed.


All the Justices concurring.